 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCoastal Cargo Company,Inc.andGeneral Truck-drivers,Warehousemen andHelpers,LocalUnionNo. 270,a/w International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandGeneral LongshoreWorkers Union No. 3000 of International Long-shoremen'sAssociation,AFL-CIO. Cases 15-CA-9770 and 15-CB-310430 September 1987DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn charges filed by General Longshore WorkersUnion No. 3000 of International Longshoremen'sAssociation,AFL-CIO (the Charging Party), theGeneral Counsel of the National Labor RelationsBoard issued a complaint dated 24 October 1985againstGeneral Truckdrivers,Warehousemen andHelpers, Local Union No. 270 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (the RespondentUnion), and a complaint dated 24 October 1985againstCoastalCargo Company, Inc. (the Re-spondent Employer or CCC, Inc.). The GeneralCounsel also issued on 24 October 1985 an orderconsolidating cases and notice of hearing.The complaints allege that on 1 July 1985 theRespondent Union and the Respondent Employerentered into, and have since maintained in fullforce and effect, a collective-bargaining agreementcovering the Respondent Employer's stevedoringand marine terminal employees and recognizing theRespondent Union as the exclusive bargaining rep-resentative of those employees. The complaints fur-ther allege that when the collective-bargainingagreementwas executed, the Respondent Uniondid not represent a majority of the contractual unitand the Respondent Employer did not have a sub-stantial and representative employee complement.The complaint against the Respondent Union al-legesthat it violated Section 8(b)(1)(A) of the Actby the above conduct. The complaint against theRespondent Employer alleges that it violated Sec-tion 8(a)(1) and (2) of the Act by the above con-duct.The Respondent Union and the RespondentEmployer each filed an answer denying that it hadcommitted any unfair labor practices.On 27 March 1986 the parties jointly filed amotion to transfer proceeding to the Board and astipulation. The motion states that the parties agreethat the charges, complaints, order consolidatingcases and notice of hearing, answers, and attachedstipulationof factswith exhibits constitute theentire record in this case. The motion further statesthat the parties waive a hearing before an adminis-trative law judge and desire to submit this case di-rectly to the Board for findings of fact, conclusionsof law, and order. On 9 July 1986 the AssociateExecutive Secretary, by direction of the Board,issued an order granting the motion, approving thestipulation, and transferring the proceeding to theBoard. The General Counsel and the RespondentEmployer filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this case, the Boardmakes the followingFINDINGS OF FACT1. JURISDICTIONThe Respondent Employer is a Louisiana corpo-ration with an office and place of business in NewOrleans, Louisiana, where it operates a cargo com-pany.Based on a projection of the RespondentEmployer'sNew Orleans operations since theycommenced about 16 July 1985, the RespondentEmployer will deriveannualgross revenues inexcess of $50,000 for services performedas a linkin interstate commerce and will annually purchaseand receive goods and materials valued in excess of$50,000 directly from points outside the State ofLouisiana. Accordingly, the Respondent Employerisanemployer engaged in business affecting com-merce within the meaning of Section 2(2), (6), and(7) of the Act.The Respondent Union and the Charging Partyare labor organizations within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Kearney family has been involved in mari-time operationssincebefore theturnof this centu-ry. In 1973, Neeb Service Inc., founded years earli-er in part by William J. Kearney Jr., resumed oper-ations asa public warehouse company with Mi-chaelW. Kearney Sr., grandson of William J.Kearney Jr., as president.Coastal Cargo Company (CCC) was formed in1984 as a division of Neeb Service Inc. CCC haditsprincipal office and place of business in NewOrleans, Louisiana, where it engaged in the steve-doring and terminal operation business between 4May and 1 October 1984. CCC operated LighterAboard Ship (LASH) barge terminals for DeltaSteamship Lines (Delta) at facilities on the HarbeyCanal at Peters Road in the Port of New Orleans,and on the Houston ship channel in the port of286 NLRB No. 14 COASTAL CARGO CO201Houston. Neeb Service Inc.'s president, Kearney,assumedoverall responsibility for the operation ofCCC. Dee B. Scott was employed by CCC as su-perintendent of stevedoring and terminal operationsat CCC's New Orleans terminal and directly super-vised all terminal and stevedoring employees.Since 1975 Neeb Service Inc. has had a collec-tive-bargaining agreement covering its warehousingemployees with the Respondent Union. In May1984 President Kearney entered into a separate col-lective-bargaining agreement with the RespondentUnion covering the employees of CCC. The CCCagreementiseffective by its terms from 1 May1984 through 30 April 1987.There were 21 employees in the unit covered bythe CCC contract. All 21 executed checkoff au-thorization cards for the Respondent Union whileworking for CCC. CCC ceased its LASH terminaloperations in October 1984, when Delta formed awholly owned subsidiary, T.O.P.S., to operateLASH barge terminals for Delta vessels in thesame locationsatwhich CCC had been operatingterminals.CCC released its LASH barge terminalemployees for lack of work on 30 September 1984.T.O.P.S. operated the LASH barge terminalsfrom 1 October 1984 until the terminals wereclosed in January 1985. To operate the terminals,T.O.P.S. employed all but 1 of the 21 employeesformerly employed by CCC. T.O.P.S. and the Re-spondent Union entered into a collective-bargain-ing agreementinOctober 1984. All of the T.O.P.S.employees executed checkoff authorization cardsfor the Respondent Union while working forT.O.P.S. T.O.P.S. released its terminal and steve-doring employees in March 1985.After CCC ceased operations in October 1984,Dee B.Scott was retained by Neeb Service Inc. asa warehouse superintendent. CCC's bank accountsand accounting functions remained open. Scott andNeeb Service Inc. President Kearney continued toseek additional stevedoring business. In May 1985J.Durel Landry, former vice president of carrierrelationsfor Delta, was employed by Neeb ServiceInc. to secure additional vessel or barge stevedor-ing and/or terminal operations work for CCC inthe Port of New Orleans. In June 1985 Neeb Serv-ice Inc. entered into an oral agreement with NexosLines to provide stevedoring services to Nexosvessels callingon the Port of New Orleans. The of-ficers of Neeb Service Inc. intended that this workbe performed by CCC.Dee B. Scott had received specific instructionsfrom President Kearney to stay in touch with keyemployees who had worked for CCC.at the LASHbarge terminal in New Orleans. In June 1985 J.Durel Landry told Scott to secure commitmentsfrom the same individuals who had performed ste-vedoring andterminaloperationswork for CCCduring the operation of the LASHbarge terminalsto perform stevedoring work under the Nexos con-tract.Before the end of June, Scott had contactedall of the former regular employees of CCC. All ofthese employees told Scott that they would workunder the same terms and conditions of employ-ment they enjoyed while working for CCC at theLASH terminal. Landry and Scott determined thatthismeant the employees wanted to work under aTeamsters contract.PresidentKearney met with Mitch Ledet, thepresident of the Respondent Union, in June 1985and announced that Neeb Service Inc. wanted toincorporate CCC to perform stevedoring and ter-minal operations for Nexos. Ledet reminded Kear-ney that a collective-bargainingagreement with theRespondentUnion remained in effect coveringCCC's stevedoring and terminal operations. Ledetagreed to negotiatea separate agreementcoveringthe Respondent Employer if the Respondent Em-ployerwould employ, on the basis of senioritywithinclassification,theemployeeswho hadworked for CCC at the LASH barge terminal inNew Orleans.The plan to incorporate CCC to become CoastalCargo Company, Inc., the Respondent Employer,had been put in motion in May 1985. The purposeof the planned incorporation was to further reducecasualty liability exposure and the profile of NeebService Inc. as a potential target for ILA economicpressure. Incorporationwas accomplished on 16July 1985 by Neeb Service Inc. President Kearney.The articles of incorporation indicate that CCC,Inc. has authority to issue 100 shares of stock withno par value. The record does not reflect if, or towhom, this stockwas issued.The articles of incor-poration also provide that CCC, Inc. shall be man-aged by a board of directors consistingof no lessthan two or more than three directors, a majorityof whom shall constitute a quorum. The initialreport of CCC, Inc. indicates the following "firstdirectors" were electedat a meetingheld 16 July1985: J. Durel Landry Sr.-president; Michael W.Kearney Sr.-executive vice president;' and DeeB.Scott-secretary/treasurer. In another Boardproceeding involving the Respondent Employer,2Landry testified he was involved in CCC,Inc., asorganizer, partner, and part owner. There is no'Alongside Kearney's name,the designaton executive vice president iscrossed out and in substitution"Chairman of Board" is written in byhand.The record contains no explanation for this change2The parties stipulated that the record in Case 15-CD-293 be made apart of the record in this case. 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother evidence concerning ownership of the Re-spondent Employer.The Respondent Employer placed its first em-ployee, clerk Howard White, on the payroll on 1July 1985 to prepare for the first Nexos Line shipto arrive in the Port of New Orleans. The firstNexos ship, the M/VMarina Heeren,did not arriveuntil 16 July 1985. During the second week ofJuly,Dee B. Scott contacted the former CCC em-ployees to inform them of the starting time, date,and location at which they were needed to performstevedoringwork under the Nexos contract. Hestarted at the top of the CCC seniority roster andcontinued down the list until all the needed classifi-cations were filled. On 16 July 1985 the Respond-ent Employer employed eight employees. Of these,five had been regular employees of CCC.3The Respondent Employer and the RespondentUnion entered into a collective-bargaining agree-ment effective from 1 July 1985 through 30 June1988.This agreement covered the same classifica-tions as the prior agreement between the Respond-ent Union and CCC. The new agreement modifiedthewage rates and health and welfare paymentsprovided for under the CCC contract. It retainedallof the remaining provisions contained in thatcontract.The 'Respondent Employer and the Re-spondent Union executed the new collective-bar-gaining agreementon 1 July 1985, before any em-ployees were placed on the Respondent Employ-er'spayroll and before any employees actuallyloaded or unloaded any vessels.After 16 July 1985 when CCC was incorporatedunder the name of Coastal Cargo Company, Inc.,itsemployee complement increased. The payrollreport for the year ending 31 December 1985 lists51 employees who worked for the Respondent Em-ployer more than 88 hours during 1985.4 The Re-spondentEmployer's stevedoring operation forNexos expanded from the Galvez Street Wharf tovarious locations in and around New Orleans.5 TheRespondent Employer has unloaded a vessel for ashipping line other than Nexos and continues to so-licitnew business. Employees of CCC, Inc. loadgrain,break-bulk, or containerized cargo onto ves-3Of theremaining employees,one had beena casualemployee ofCCC who had executedcheckoff authorizationsfor theRespondentUnion while workingfor both CCC and T.O.P.S., one wasthe son ofDee B Scott,and one was the sonof Michael W Kearney Sr4The payroll report alsolistsapproximately80 employees whoworked less than24 hours, andapproximately60 employees who workedfrom 24 to 88 hours The most hoursworked byany employee in 1985was 754. Of the 51 employees who worked more than88 hours, at least26 executedcheckoff authorization cards for the Respondent Union after1July 1985 Twenty-nine employeesworkedmore than 160 hours in1983Ofthese, at least 20 executedcheckoffauthorizationsfor the Re-spondentUnionafter 1July 19855Prior to its agreementwith theRespondentEmployer, the NexosLine did notcall atthe Port of New Orleanssels and discharge cargo from vessels or bargesonto the dock. They handle any kind of cargo theshipping line or shipping agent designates. Dee B.Scott is the stevedoring superintendent for the Re-spondent Employer.B. Contentions of the PartiesThe General Counsel argues as follows. The Re-spondentsentered into a collective-bargainingagreement recognizing theRespondentUnionbefore the Respondent Employer employed anyemployees. Therefore, the Respondent Union couldnot have represented a majority of the RespondentEmployer's employeeswhen the contract wassigned. For the same reason, the Respondent Em-ployer cannot claim that, when it executed the con-tract, it employed a substantial and representativeemployee complement or was engaged in normaloperations.The Respondents cannot rely on theprehire statements of employees that they wishedtowork under the terms and conditions they for-merly enjoyed at CCC to establish majority sup-port for the Respondent Union. These statementscannot be construed as unambiguous expressions ofdesire for Teamsters representation. Finally, themajority status of the Respondent Union amongthe barge terminal employees of CCC is immaterialbecause the Respondent Employer is an entirelynew operation that did not come into existenceuntil its incorporation on 16 July 1985, almost 9months after the CCC employees were laid off.The Respondent Employer's new stevedoring oper-ation began servicing Nexos Lines vessels at theGalvez StreetWharf on 16 July 1985. NeitherNeeb Services Inc. nor CCC had ever performedsuch work for Nexos or worked at the GalvezStreetWharf.Accordingly, the Respondents en-tered into an invalid prehire agreement unlawfullyrecognizing the Respondent Union when it did nothave majority status.The Respondent Employer contends that it is a"successor" to CCC and must, therefore,assumethe bargaining obligation of CCC to the Respond-ent Union. It contends that CCC had a bargainingobligation to the Respondent Union arising fromthe collective-bargaining agreement between thetwo, the validity of which has not been challenged.Further, it points out that all of CCC's employeesexecuted checkoff authorizations declaring thattheywere Teamsters members. Contrary to theGeneral Counsel's assertion, the Respondent Em-ployer contends that there is a high degree of con-tinuity between the business operations of CCCand the Respondent Employer. It argues that thehiatus during which CCC was without work does COASTAL CARGO CO.not defeat the commonality of identity betweenCCC and the Respondent Employer.C. Discussion and ConclusionsWe cannot agree with the General Counsel's at-tempt to characterize this case as one of initial rec-ognition of a union by a newly formed employer.Rather, we find that, in effect, CCC resumed oper-ations on 16 July 1985 as CCC,Inc.; as.CCC, Inc.,itwas the same employer that ceased operating theLASH barge terminals in 1984. In other words, thetwo were alter egos. Overall control of these oper-ations has at all times rested with Michael W.Kearney Sr. Dee B. Scott was stevedoring superin-tendent for the LASH barge terminals and contin-ues as stevedoring superintendent for the Nexosoperation.The addition of J. Durel Landry toCCC's managementteamin 1985 did not changeCCC's management hierarchy significantly. Landrywas hired to solicit business. He augmented, ratherthan usurped, the functions of Scott and Kearney.Further, there is no evidence that the designationof Landry, Kearney, and Scott as corporate offi-cersof the Respondent Employer effected achange in their managerial duties.In addition, the record fails to establish that asignificant change in ownership occurred with in-corporation. CCC was a division of Neeb ServiceInc., and the impetus for its incorporation was thedesire of the parent company, also operated byNeeb Service Inc. President Kearney, to limit itscasualty liability exposure and reduce its profile asa target of ILA economic pressure. Landry did tes-tify that he was a partner and part owner of CCC,Inc.However, without more information on theextent of Landry's ownership interest and what, ifany, changes in ownership occurred with incorpo-ration, it cannot be said that the Respondent Em-ployer was under totally new ownership. To thecontrary, there is no evidence that the new corpo-ration issued stock, despite the authority to do so,or that anyone outside the management of the Re-spondent Employer has ownership in CCC, Inc.Accordingly, we find that CCC, both before andafter incorporation as the Respondent Employer,had substantially identical supervision,manage-ment, and ownership.The October 1984 termination of CCC's LASHterminal and stevedoring operations marked a tem-porary cessation in business for CCC rather than apermanent shutdown. The employees were not ter-minated; they were "released by CCC for lack ofwork .116 During the hiatus between the LASH op-203erations for Delta and the Nexos contract, CCC'sparentcompany,Neeb Service Inc., retainedCCC's stevedoring superintendent in its employand sponsored his search for more stevedoringwork. Michael W. Kearney also solicited stevedor-ing work during this period while continuing in hiscapacity as president of the parent company.CCC's bank account and accounting functionswere kept open, and Kearney instructed Scott tomaintaincontact with the released CCC employees.Thus, the business operation of CCC before andafter incorporation remained substantiallythe same.On resuming operations in July 1985, the Re-spondent Employer performed essentially the sametype of work it was performing when its LASHoperations for Delta ended in October 1984. TheGeneral Counsel, while asserting that in July 1985the Respondent Employer commenced "an entirelydifferent operation," fails to cite any evidence es-tablishing that CCC's essentialbusiness purpose-the loading and unloading of vessels-changed onresumption of operations. CCC's temporary cessa-tion of operations was precipitated by the decisionof Delta, CCC's sole customer, to form a subsidi-ary to operate its own LASH barge terminals.CCC's continued existence was thus dependent onsecuring a new customer base. The contract withNexos, which had never been a customer of CCCor Neeb Service Inc., breathed new life into CCC'sdormant operations. In these circumstances, thefact that CCC had a new customer when it re-sumed operations does not render it a different em-ploying entity. Nor does the contraction of CCC'slocation of operation from the Port of New Orle-ans and the Port of Houston with Delta, to assort-ed locations within the Port of New Orleans withNexos, establish, as the General Counsel asserts,that the Respondent Employer is a completely newentity.Accordingly, we find the Respondent Em-ployer's businesspurpose remained substantially thesame after incorporation and commencement of op-erations pursuant to its contract with Nexos.On the basis of the foregoing evidence, we findthat the Respondent Employer commenced oper-ations 16 July 1985 as a continuation of CCC insubstantially identical form without significant al-teration of its supervision, management, ownership,location,organization,orbusinesspurpose. Inshort, the Respondent Employer and CCC are thesame employing entity or, as we would find in thecontext of an alleged unlawful refusal to bargain,the Respondent Employer is the alter ego of CCC.6ArtIIof the 1984 collective-bargaining agreementbetween CCCandthe Respondent Union gaveCCC theexclusive right to "lay off be-cause of lack of work " 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDE.g.,Rogers Cleaning Contractors,277 NLRB 115(1985).'As the continuation or alter ego of CCC, the Re-spondent Employer is subject to whateverbargain-ing obligation CCC had to the Respondent Union.See, e.g.,E.G. Sprinkler Corp.,268 NLRB 1241(1984).The Respondent Employer's liability thusturns onwhether CCC acted unlawfully in recog-nizing andentering into a contract with the Re-spondent Union on 1 July 1985.The General Counsel's view seems to be thatwhen unit employees were released by CCC in Oc-tober 1984 for lack of work, CCC's obligation tobargain with the Respondent Union ceased and thecontract between them became a nullity; hence, theRespondent Employer was foreclosed from recog-nizing the Respondent Union absent a showing thata majority of those employed to perform the Nexoswork wanted to be represented by the RespondentUnion.We find no merit to this view in the cir-cumstancesof this case. The term of the collective-bargaining agreementbetween CCC and the Re-spondent Union ran throughout the period CCCwas without work. During this time CCC contin-ued to seek work of the type normally performedby bargaining unit employees. Indeed,on success-fully obtainingan oral agreementwith Nexos, CCCcontacted unit employees, in order of seniority, toinform them of thestarting time,date, and locationtheywere needed to perform work under theNexos contract. Consequently, the facts establishthat thebargainingunit continuedat all times rele-vant to this proceeding. SeeFinger Lakes PlumbingCo., 253 NLRB 406 (1980) (bargaining obligationcontinued though all employees on layoff; fluctuat-ing work opportunities were characteristic of busi-of the type typically performed by the bargainingunit).It is undisputed that the Respondent Union en-joyed the status of exclusive representative of em-ployees in the bargaining unit until the cessation ofCCC's operations for lack of work in October1984.Further, the validity of the collective-bar-gaining agreementbetween CCC and the Respond-entUnion is not contested. As a result of thatagreement,extending through 30 June 1988, theRespondent Union enjoyed an irrebutable presump-tion of continued majority status among the unitemployees for the contract's duration.Hexton Fur-nitureCo.,111NLRB 342 (1955). This fact, com-bined with our finding that the bargaining unit con-tinued during the hiatus in CCC's operations, leadsus to conclude that CCC's bargaining obligation,and therefore the bargaining obligation of the Re-spondent Employer, was not extinguished by thehiatus.SeeFinger Lakes Plumbing Co.,supra at410.8Accordingly, we conclude that the RespondentEmployer did not violate Section 8(a)(1) and (2) asallegedin the complaint because CCC had a con-tinuing obligation to bargain with the RespondentUnion when it executed the collective-bargainingagreementon 1 July 1985. We further concludethat the Respondent Union did not violate Section8(b)(1)(A) as alleged in the complaint because itcontinued to enjoy a presumption of majoritystatuswhen it accepted recognition and executedthe collective-bargaining agreement on 1 July 1985.We shall therefore order that the complaint be dis-missed.ORDERness and the employer continued to seek new workThe complaint is dismissed.,The absence of evidenceof a disguised continuance often found in9Thatthe parties signed a new agreementratherthan proceeding toalter ego cases involving 8(a)(5) violations is not material here,whereoperate under the existing one is not surprisingCCC now had a newalter ego status is an affirmative defense to the complaint allegation thatname as a resultof the incorporation, and the newagreementtook ac-the Respondentviolated Sec.8(a)(2)countof this.